VENTERS, J.,
Dissents By Separate Opinion:
For the reasons expressed herein, I dissent. The Majority labors at great length to explain how a statute, so plain and obvious on its face, is actually a riddle that only lawyers and school administrators can understand. I respectfully submit that the sentence: “Within the appropriate school district attendance area, parents or legal guardians shall be permitted to enroll their children in the public school nearest their home” plainly and without ambiguity means that parents are entitled to send their children to be educated in the school located nearest to their residence.
I. THE MAJORITY IGNORES THE ESSENTIAL PURPOSE OF JUDICIAL STATUTORY CONSTRUCTION
The purpose of the court’s involvement in the interpretation of a statute is to clarify its meaning when its words are not clear. Upon reading KRS 159.070, the “normal speaker of English”12 would have no doubt whatsoever that parents in Kentucky could send their children to be educated in the public school, within their school district, that was nearest to their home. Swayed by the Jefferson County Board of Education and the other school system administrators who joined this suit as amici curiae, the Majority has forgotten the judge’s most fundamental duty in applying the law: “When the statute’s language is plain, the sole function of the courts — at least where the disposition required by the text is not absurd — is to enforce it according to its terms.” Lamie v. U.S. Trustee, 540 U.S. 526, 534, 124 S.Ct. 1023,157 L.Ed.2d 1024 (2004).13 The legislature “says in a statute what it means and means in a statute what it says there.” Connecticut Nat. Bank v. Germain, 503 U.S. 249, 254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992).
The plain meaning of the statutory language is presumed to be what the legislature intended, and if the meaning is plain, then the court cannot base its interpretation on any other method or source. We ‘ascertain the intention of the legislature from words used in enacting statutes rather than surmising what may have been intended but was not expressed.’ In other words, we assume that the ‘[Legislature] meant exactly what it said, and said exactly what it meant.’
Revenue Cabinet v. O’Daniel, 153 S.W.3d 815, 819 (Ky.2005)(Internal citations omitted).
With respect to a court’s interpretation of statutory language, Justice Oliver Wendell Holmes wrote:
Thereupon we ask, not what this [legislature] meant, but what those words would mean in the mouth of a normal speaker of English, using them in the circumstances in which they were used, and it is to the end of answering this last question that we let in evidence as to what the circumstances were. But the normal speaker of English is merely a special variety, a literary form, so to speak, of our old friend the prudent *731man.... We do not inquire what the legislature meant; we ask only what the statute means.14
This Court has frequently noted that when the language of a statute is clear, it will be held to mean what it plainly expresses, and we are not at liberty to supply additional words to that meaning. Metzinger v. Kentucky Retirement Systems, 299 S.W.3d 541, 546 (2009). The majority’s construction of KRS 159.070 plainly violates this fundamental principle. When we say that a statute like the one involved here, written in plain, simple, and easily understood English does not really mean what it says, we sow the seeds of doubt about the meaning of any statute and undermine public confidence in the stability of statutory law. The attempt to “clarify” a statute that is plain on its face is tantamount to rewriting the statute. It is an improper intrusion upon the prerogatives of the legislative branch.
As Justice Cunningham so clearly illustrates in his separate dissent, Justice Holmes’s “normal speaker” of the English language would have no difficulty at all discerning what KRS 159.070 means. As it now exists, the meaning of the statute is plain to anyone fluent in English. However, the Jefferson County Board of Education and the other school administrators allied with them are not comfortable with the statute as it is plainly written because, they say, it makes their job more difficult and it fails to achieve the social goals which they deem to be more laudable than going to a neighborhood school. So, they argue in Orwellian “newspeak” that while the law says that a child has a right to be enrolled in the neighborhood school, she has no right to be a member of the student body of that school. Would anyone really believe that if a boy “enrolled” in Boy Scout Troop 79, he would not become a member of Troop 79? Or, that if a girl enrolled in Sunday school at the First Baptist -Church, she would not be a member of a Sunday school class at that church? Would anyone fluent in English really believe that a person who “enrolled” in an employee insurance plan would not be a member of that plan? Or the Rotary Club, the United States Army, the Book-of-the-Month club, or anything else that a person can “enroll in?” Enrolling in the school nearest one’s home plainly means becoming a member of the student body at that school. There is no other reason to “enroll” in an entity except to become a member of that entity.
The school board’s “you can enroll, but you cannot attend” interpretation, which was adopted by the majority, would be more credible in the surrealistic world of The Eagles’ song Hotel California where “you can check-out any time you like, but you can never leave.”15
Appellants have lured this Court into that surreal world by creating the illusion of ambiguity, and then claiming that an ordinary person cannot readily understand the meaning of “enroll” in the statutory phrase “enroll their children in the public school nearest their home.” Feigning confusion, they then look about for something to sustain their wish for a different law. Ordinarily, the courts have not naively bought into such manufactured ambiguities. See Mid-Con Freight Systems, Inc. v. Michigan Public Service Com’n, 545 U.S. 440, 462 (2005) (“Comparison with *732predecessor statutes cannot be used to create ambiguity about the meaning of an otherwise clear statute.”); See Kentucky Ass’n of Counties All Lines Fund Trust v. McClendon, 157 S.W.3d 626, 633-34 (Ky.2005)(The fact that a party attempts to muddy the water and create some question of interpretation [in a contract] does not necessarily create an ambiguity.).
Further, we have heretofore consistently said that where the existing statute is not ambiguous on its face, reference may not be had to the former statutes for the purpose of construction. See Heringer v. Rolf, 287 S.W.2d 149, 150 (1956). It is impossible to understate the significance of this principle, which the Majority opinion offends with impunity. In a nation founded on the rule of law, it is of vital importance that citizens have access to the law as it is written. Under the Majority’s view, a person cannot know the “real” meaning of KRS 159.070 by reading it; instead, one has to decode it by reading what the law used to be before 1990. The current law books are of limited value if one must resort to former, obsolete editions in order to understand what the current law “really” means.
Only when the language of a statute would produce an injustice or ridiculous result are we authorized to look behind the plain meaning of the statute to other sources that would aid in discerning what the legislature might have intended the legislation to achieve. Revenue Cabinet v. O’Daniel, 153 S.W.3d at 819. Obviously, as argued by Appellees, who are parents within the Jefferson County public school system, the meaning expressed by the plain words of the statute is not ridiculous and it does not produce an unjust result. To the contrary, it produces a popular social objective that is no less respectable than the worthy social policy the school boards desire to achieve.
So, despite the plain meaning of the statute, the Majority embarks upon the road of statutory re-construction. Let us now follow them down that path to show, despite the school board’s claims, that, like it or not Kentucky law supports a parent’s decision to send their child to the appropriate school within his school district that is nearest to his home.
II. TO “ENROLL IN A PARTICULAR SCHOOL” ENCOMPASSES THE CONCEPT OF BECOMING A STUDENT IN THAT SCHOOL
As noted above, I believe the Majority errs by undertaking to decide the meaning of a statute that is clear on its face. I agree with the Majority that when a statute is ambiguous, our duty requires that we ascertain its meaning so as to give effect to the intent of the General Assembly. But no rule of interpretation requires us to utterly ignore the plain meaning of words in a statute. Gold Trading Stamp Co. v. Commonwealth, 224 Ky. 136, 5 S.W.2d 910, 911 (1928).
The ambiguity asserted by Appellants and accepted by the Majority to justify the hunt for legislative intent is said to arise from the single word “enroll.” Obviously, a single word can have a multitude of different meanings. In fact, almost every word in any language has a variety of meanings. If the different meanings of a single word were enough to render a statute ambiguous, then all statutes would be ambiguous. They are not. Speakers and readers of the language depend upon the word’s context to dispel the ambiguity inherent in the single word standing alone. Thus, the question is not whether a single word within the statute is ambiguous — the question is whether the statute as a whole is ambiguous.
Here, as in most cases, the context removes any ambiguity in the meaning of *733“enroll.” So that the word “enroll” can be seen in context, here is the entire statute under review. KRS 159.070 is titled “Attendance districts — Enrollment permitted in school nearest home.” The text provides as follows:
Each school district shall constitute a separate attendance district unless two (2) or more contiguous school districts, with the approval of the Kentucky Board of Education, unite to form one (1) attendance district. Controversies arising in attendance districts relating to attendance matters shall be submitted to the Kentucky Board of Education for settlement. In case an agreement suitable to all parties cannot be reached, the Kentucky Board of Education may dissolve a united district. In case of dissolution, each school district involved may unite with other contiguous school districts in forming a united attendance district or may act as a separate attendance district. Within the appropriate school district attendance area, parents or legal guardians shall be permitted to enroll their children in the public school nearest their home.
Id. (emphasis added).
It is readily seen that the more specific disagreement is not the meaning of “enroll,” but rather, what it means “to enroll in the public school.” KRS 446.080(4) tells us that in interpreting the meaning of a statute, “[a]ll words and phrases shall be construed according to the common and approved usage of language....” Merriam-Webster defines the verb “enroll,” as relevant here, as follows: “1: to insert, register, or enter in a list, catalog, or roll <the school enrolls about 800 pupils>.”16 The dictionary also gives the following examples of the term: “The college enrolls about 25,000 students [;] They enrolled several volunteers for the study.”17
It is not at all surprising that Merriam-Webster uses the school enrollment and college enrollment as examples because, of course, the verb phrase “to enroll in” has a universally known and accepted meaning when used in the context of school-attendance matters. To enroll in the University of Louisville does not mean to apply for admission to college with the hope of eventually being permitted to attend the college. It means having one’s name placed upon the roster (the “roll”) of students that attend the college; it means becoming a member of the student body in that college, not the student body of some other college. Similarly, in a private high school context, to enroll in Country Day School means the student will be attending classes in that school, not another one. And in the public school context, by common if not universal usage, particularly within the context of the idiomatic phrase “to enroll in,” it means that a particular student who has “enrolled” in a school will attend that school to the exclusion of any other. This is the “common and approved” usage of the term “to enroll” in the context we examine.
The Majority’s view is that the right to enroll a child in the public school nearest to home, as stated in the statute, simply means that a parent may register the child at the school building, within the school district, closest to home, with no legitimate expectation that the child will actually be enrolled as a student in that school.18 No*734body talks about which school a child will be attending in that way; accordingly, it is clear that the Majority’s interpretation is not pursuant to the common and approved usage of the term “to enroll in,” particularly in the school-attendance context, and is therefore in violation of KRS 446.080(4).19
The obvious meaning of the statute in dispute is further proven by reference to the use of the term in court decisions from one end of the country to the other. Among the scores of cases applying this usage are the following, all of which equate enrolling in a school with actually attending classes there: Mei Hua Zheng v. Attorney General of U.S., 410 Fed.Appx. 516, 518 (3rd Cir.2011) (“We agree with the Agency that Zheng’s expulsion, inability to enroll in another school, and brief encounter with police who warned her not to attend church — viewed individually or cumulatively — do not satisfy the high standard for persecution.”); Foulke by Foulke v. Foulke, 896 F.Supp. 158, 161 (S.D.N.Y.1995) (“By asking this Court to permit Kirsten to enroll at Rye Country Day’ until such time as the New York State Supreme Court completes an evidentiary hearing in [the divorce] action and determines final custody of the plaintiff,’ the relief sought in the order to show cause, he is asking that this Court review the correctness of the State court order.”); Brenner v. Little Red School House, Ltd., 302 N.C. 207, 274 S.E.2d 206, 208 (1981) (“By his complaint filed 17 July 1979, plaintiff sought a refund of the $100.00 confirmation fee and $972.00 advanced tuition which he had paid to defendant pursuant to a contract by which defendant agreed to enroll plaintiff’s son in the fourth grade class of defendant school and to teach him for the 1978-79 school session.”); Walsh v. Louisiana High School Athletic Ass'n, 428 F.Supp. 1261, 1263 (E.D.La.1977) (“That rule restricts the eligibility of a child to compete in inter-scholastic high school athletic contests if the child, upon completion of the seventh or eighth grade, enrolls in any high school other than the one in the child’s home district.”);20 and In re C., 39 A.D.2d 964, 333 N.Y.S.2d 630, 631 (1972) (“The Family Court went further however, and issued the order appealed from, which directs appellants to enroll the children at a school outside of the district where respondents reside, which school, incidentally, was the one which respondents want their children to attend.”).
Appellants’s methodology is transparent: they contort the rather simple vocabulary word enroll with an ad hoc definition in order to achieve their desired result. Henceforth, being enrolled in a particular school no longer means that one is a student in that school. As further discussed below, upon examination, the rationale supporting Appellants’s view, as adopted by the Majority in support of this ad hoc definition, is seriously flawed.
III. THE MAJORITY’S DECISION TO INTERPRET KRS 159.070 IS IMPROPER AND ITS INTERPRETATION OF THE STATUTE IS NOT CORRECT
The only way the Majority can avoid the plain meaning of the statute is to proclaim its inability to understand what it means “to enroll in a school.” The Majority *735thereby creates the need to engage in the advanced processes of statutory interpretation. However, it is fundamental that courts may not manufacture ambiguity in order to avoid the plain language of a statute. U.S. v. Page, 167 F.3d 325, 331 (6th Cir.1999) (“[a] statute is not deemed ambiguous ‘merely because it [is] possible to articulate a construction more narrow than that urged by the Government’ or because reasonable judges disagree in their interpretations of the statute.”). See also Grayned v. City of Rockford, 408 U.S. 104, 112, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972) (quoting American Communications Ass’n, C.I.O. v. Douds, 339 U.S. 382, 412, 70 S.Ct. 674, 94 L.Ed. 925 (1950)(“It will always be true that the fertile legal ‘imagination can conjure up hypothetical cases in which the meaning of (disputed) terms will be in nice question.’ ”).
With that preliminary criticism, I next address the specific points raised by the Majority to support its peculiar interpretation of this statute.

A. The Plain Meaning of KRS 159.070 is Fully Consistent and Compatible With The Compulsory Attendance Law, KRS 159.010(1).

The majority’s conclusion that other sections of KRS Chapter 159 compel the adoption of its interpretation of KRS 159.070 is unconvincing. In its survey of KRS Chapter 159, the Majority identifies the statute “of greatest interest” as KRS 159.010(1), the compulsory attendance statute for children ages six to sixteen. This provision requires the parent of a Kentucky school age child, except as provided in KRS 159.030, to “send the child to [either] a regular public day school for the full term that the public school of the district in which the child resides is in session or to the public school that the board of education of the district makes provision for the child to attend.” (emphasis added). The majority concludes that this statute illustrates the legislature’s designation of the school board as the authority to decide what school a student in the public school system must attend. That, however, is incorrect.
The phrase relied upon by the Majority follows the disjunctive “or.” It therefore does not apply to children attending a “regular public day school.” Thus, only as to children not attending regular public day school will the school board of the district make provision for the child to attend a specific school. This section of the law is an obvious reference to children attending something other than the regular public day school, for example, magnet schools, vocational schools or special needs schools. In those situations, the statute confers the school board with discretion to make provision for which school the student will attend.
The vast majority of children attending public school will be attending a regular public day school. By its plain language and grammatical construction, the second section of KRS 159.010(1) does not apply to them. It applies only to the relatively few students who will not be attending a regular public day school. KRS 159.010(1) is, therefore, in complete harmony with the plain meaning of the last sentence of KRS 159.070. For this vast majority of students — those in regular public day school — the nearest school provision of KRS 159.070 is obviously unaffected by KRS 159.010(1). Only those students who have special educational needs or desires that will not be met in the “regular public day school” must attend the particular school provided by the school board to satisfy those special concerns.
The Majority’s interpretation of KRS 159.010(1) wholly ignores the differentiation drawn between the sending of a child to the nearest regular day school or some *736other school as designated by the school board and renders the first portion of the sentence wholly superfluous. If the Majority is correct, that statute could have been written to just simply say that a child may be sent wherever the school board decides she should be sent without all of the preliminary clutter about regular day schools. Instead, the Majority’s strained interpretation ignores the fundamental principle of statutory interpretation, that all of the words of a statute should be given meaning, and writes the entire first portion of the sentence out of the statute.
In any event, even if one were to accept the Majority’s strained reading of KRS 159.010(1), the school board, in making its provisions for which school a child would attend, would be subject to the other specific legislative mandates contained elsewhere in KRS Chapter 159, including the “nearest school” provision contained in KRS Chapter 159.070. See Commonwealth v. Phon, 17 S.W.3d 106, 107 (Ky.2000) (When two statutes are in apparent conflict, a general rule of statutory construction mandates that the specific provision take precedence over the general.).

B. The Statutory History Does Not Support the Majority’s View That The Leyislature Repealed the Parental Privilege Of Sending their Children to the Public School Nearest Their Home, Within Their School District.

The Majority’s reliance on the statutory history of KRS 159.070 is also misplaced. The Majority makes much of the fact that the predecessor version of KRS 159.070 contained a specific reference to “attendance” at the nearest public school, as follows: “Within the appropriate school district attendance area, parents or legal guardians shall be permitted to enroll for attendance their children in the public school nearest their home.” (emphasis added). See House Bill 193,1976 Ky. Acts, Ch. 79. As noted above, when the plain meaning of a statute is not absurd, it is improper to interpret the current version of a statute with reference to a prior version.21 Also as noted above, this principle is vital under a government based upon the rule of law. It is untenable that citizens would have to resort to obsolete editions of the statute books to ascertain the meaning of a current statute, especially when that statute is not facially vague or ambiguous. The Majority concedes that this prior version of the statute “unequivocally granted the ‘enroll for attendance’ right” at issue in this case to all parents.
In Rose v. Council for Better Education, Inc., 790 S.W.2d 186 (Ky.1989), this Court declared unconstitutional the entire statutory scheme for public education in Kentucky. Thereafter, the General Assembly was required to replace the entire statutory foundation for public school education, administration and funding. The former version of KRS 159.070 cited by the majority was re-enacted in 1990, and in the process of revision, the words “for attendance” were omitted from the statute. See 1990 Ky. Acts, Ch. 476. The Majority finds from this revision that the legislature specifically intended to repeal the “nearest school” provision by deleting from the law the parents’ right to send their child to the nearest school, and replacing that right with the right for a parent to use the nearest school as a registration office, following which the school board could then *737transport the student to any school in the district. In other words, by the Majority’s construction, the legislature eviscerated a parental right of substantial magnitude simply by striking through an obviously redundant phrase. We find it incredulous that the legislature would undertake such a drastic reduction of parental rights by this subtle method, all the while leaving in place an equivalent phrase serving precisely the same function as the former phrasing. This approach is all the more incredulous when one considers the resulting statute is perfectly clear on its face and gives no hint of the supposed new meaning.
This critique of the Majority’s view is even more compelling when we examine the policy that was actually expressed when the original version of KRS 159.070 was enacted in 1976 with the following “Emergency Clause:”
Whereas, thousands of school pupils presently are required to leave their homes and return thereto several hours prior to and following regular school hours, thereby disrupting their lives and the lives of their families, an emergency is hereby declared to exist, and this Act shall become effective upon its passage and approval by the Governor.
KRS 159.070(2) (1976 version) (emphasis added). The foregoing is a powerful expression of legislative intent and purpose. It explicitly describes the primary legislative intention to prevent children from having to endure excessive and unnecessary time in school bus transit. There is no reason to believe, as the Majority would have us do, that the legislature abruptly and silently abandoned this purpose when, in 1990, it deleted a single, two-word redundancy in the statute.
The restatement of the statute in 1990 was merely a basic stylistic change that eliminated redundant language, and which was part of the much broader program of statutory reform associated with the substantive law changes brought about by the Kentucky Educational Reform Act. The terms “attend” and “attendance” are mentioned throughout the Act no less than nineteen times.22 Indeed, the whole statute is about attendance in public school. The fact that the General Assembly, like all normal speakers of English, used the word “attend” is no indication that it adopted a unique, previously unheard-of and undefined meaning for the phrase “to enroll their children in” the school nearest home.
Thus, to the extent that the deletion of the words “for attendance” allows for a presumption that the legislature intended to impose a substantive change in the law, that presumption is easily rebutted here. Inland Steel Co. v. Hall, 245 S.W.2d 437, 438 (Ky.1952) (“in determining legislative intent certain presumptions are indulged. One of these is ... where a clause in an old enactment is omitted from the new one, it is to be inferred that the Legislature intended that the omitted clause should no longer be the law.”).
The change here was obviously to omit a redundancy because, as explained, “enroll in a public school” denotes that one will be attending that public school. On a practical level, it is well known from commonsense experience that the legislature does not normally undertake such a seismic change in parental rights in such a subtle manner, so undetectable that it is perceptible only by professional educational administrators. I, therefore, reject the Majority’s conclusion that “[ijndeed, the omission *738of the modifying prepositional phrase ‘for attendance’ must be viewed as purposeful legislative action” which “undercuts any suggestion that ‘enroll’ in the final sentence of the statute connotes a mandate that Kentucky children be enrolled for attendance at their nearest school.”
Furthermore, the Majority utterly fails to address the principal question of why, if the legislature was “deliberately] acting,” did it use the language that the Majority now finds to be so confounding. Had repeal of the “nearest school” privilege been its true intention, the legislature could have simply said, “Within the appropriate school district attendance area, parents or legal guardians shall be permitted to enroll their children for administrative purposes at the public school nearest their home, but the children may thereafter be assigned to any school within the district at the school board’s discretion.” That would be deliberate action worthy of the seismic change in parental rights at issue in this case.
Further, with regard to the recently proposed legislation during the 2011 and 2012 sessions, rather than “giving further credence” to the Majority’s conclusion “that the enrollment referred to in the last sentence of KRS 159.070 does not connote an attendance right,” the better view is that such proposals merely suggests that their sponsors were well acquainted with the present litigation, and knowing the contortion that was afoot, sought to eliminate any claimed misperception about the meaning of the provision. The proposed legislation reflects that the legislature did not intend, with this aspect of the 1990 amendments, any substantive change to KRS 159.070.

C. The Placement of the “Enrollment in the School Nearest Home” Provision in KRS 159.070 Does Not Limit Its Application to Public School Districts That Have Split Apart or Joined Together.

After examining the text of the first four sentences of KRS 159.070, the Majority concludes that “an examination of [the statute] in its entirety discloses a statute focused on a united school district and attendance matters within that district as well as potential dissolution of a unified district and the return to separate districts.” Thus, they conclude, the final sentence of KRS 159.070 that permits parents to enroll their children in the school nearest home does not apply uniformly across the state. We disagree. The “focus” of KRS 159.070 is not limited to the unification and dissolution of school districts. After all, the opening clause of the statute is “[e]ach school district shall constitute a separate attendance district,” and thus the statute obviously refers to every school district and attendance district in the whole Commonwealth — not just the ones that have united and/or dissolved back into separate districts. Much of the discussion in the first four sentences is, indeed, about the potential of contiguous school districts to unite and separate. But, in light of the opening clause, the statute obviously applies as well to schools systems that have never, and never will, unite or separate. Furthermore, it would be ludicrous to suppose the legislature would confer the right of enrollment in the nearest school only to parents who reside in school districts which have united and/or separated. Why would the special privilege of being allowed to send their children to the nearest school be granted only to parents located in districts which have united and/or separated, but denied to parents of other districts?
Moreover, the provision in dispute is in exactly the same statutory location as it was prior to the 1990 amendment, and the school boards and Majority has plainly conceded that prior to 1990 the statute provided all public school parents in all districts with the option to send their child to the nearest school. And, we know from *739the above-quoted Emergency Clause enacted when the provision first went into KRS 159.070 that its expressly-stated purpose was to minimize time students in all parts of the Commonwealth spend on school buses. The location of the provision in its statutory context has never changed. The fact that it remains codified where it always has been, at the end of KRS 159.070, cannot now suddenly indicate that it applies only to a limited group of school districts, as the Majority contends.
Further, there is a very practical reason the legislature would place the provision where it did. With the potential for contiguous school districts to unite and separate and re-unite again, absent a specific statutory protection, there is a danger a child would be re-assigned to schools all about the district as the districts unite and divide. Thus, contrary to the Majority’s assertion that the placement of the provision indicates a legislative intent that should apply only to instances involving the uniting and separating of school districts, the placement of the provision in the last sentence of KRS 159.070 emphasizes that important social, policy of allowing children to be enrolled in the school nearest to their home when the districts separate or unite.
It is self-evident that what the legislature meant by the final sentence is, during all of the potential turmoil associated with uniting and separation, the one thing that does not change, and which is to be respected, is the parents right to send their children to the public school nearest their home within their school district. By placing the provision at this location, the legislature emphasized that all parents were to have this privilege.

D. The Plain Meaning of KRS 159.070 is Consistent with other Chapters of the Kentucky Revised Statutes, and With the Prior Opinions of This Court dealing with KRS Chapter 159.

The final section of the Majority opinion purports to “harmonize KRS 159.070 with other parts of the Kentucky Revised Statutes beyond Chapter 159” and “prior decisions of this Court.” More specifically, the Majority seeks to harmonize KRS 159.070 with KRS 160.290(1). KRS 160.290(1) provides, “Each board of education shall have general control and management of the public schools in its district and may establish schools and provide for Courses.... ” However, whatever powers of general control and management were conferred upon schools boards by KRS 160.290(1) would be subordinated and subject to the “nearest school” provision of KRS 159.070.23 Commonwealth v. Phon, 17 S.W.3d at 107 (specific statutory provisions control over general provisions). Further, Hines v. Pulaski County Bd. of Ed., 292 Ky. 100, 166 S.W.2d 37, 38 (1942), is distinguishable because in that case, there were exigent circumstances in that the nearest school was over-crowded.24 The other case cited by the Majority was also an overcrowding case, and so it, too, is unpersuasive. See Skinner v. Bd. of Ed. of McCracken County, 487 S.W.2d 903 (Ky.1972)(Taxpayer-parents of school children sought to enjoin the county board of education and superintendent of county schools from implement*740ing a plan that, due to overcrowding at two schools, would transport students to other schools.).
IY. CONCLUSION
In summary, the Majority ignores the plain meaning of the statute now before us, and thereby disregards the settled legal principles that compel the courts to apply a statute as it is written, except when doing so produces injustice or an absurd result. The sentence “[wjithin the appropriate school district attendance area, parents or legal guardians shall be permitted to enroll their children in the public school nearest their home” means exactly what it says, and what it says clearly and unambiguously to the “normal speaker of English” is that parents are entitled to send their children to the nearest school within their school district. To that extent, the decision of the Court of Appeals should be affirmed and this matter should be remanded to the circuit court for further proceedings. The Court of Appeals order to the Jefferson County School Board to submit to the court a “school assignment plan” for the 2012-2013 school-year should be reversed because further proceedings in the trial court are required before a final judgment imposing that kind of order could be appropriate.
CUNNINGHAM, J., joins.
APPENDIX
KENTUCKY EDUCATION REFORM ACT OF 1990, 1990 Kentucky Laws H.B. 940 (Ch. 476)
Additions indicated by “bolding”
Deletions indicated by “strikethrough” KY ST § 159.010
Section 29. KRS 159.010 is amended to read as follows:
(1)Except as provided in KRS 159.030, each parent, guardian or other person residing in the state and having in custody or charge any child who has entered the primary school program kindergarten or any child between the ages of six (6) and sixteen (16) shall send the child to a regular public day school for the full term that the public school of the district in which the child resides is in session, or to the public school that the board of education of the district makes provision for the child to attend. A child’s age is between six (6) and sixteen (16) when the child has reached his sixth birthday and has not passed his sixteenth birthday.
(2) An unmarried child between the ages of sixteen (16) and eighteen (18) who wishes to terminate his public or non-public education prior to graduating from high school shall do so only after a conference with the principal or his designee, and the principal shall request a conference with the parent, guardian or other custodian. Written notification of withdrawal must be received from his parent, guardian or other person residing in the state and having custody or charge of him sixty (60) days prior to withdrawal. The written notification shall be dated and the signature witnessed by the principal of the school or his designee, where the child is in attendance. During the sixty (60) day period the par-entis) and child shall be required to attend a one (1) hour counseling session where they shall view a media presentation prepared by the department of education which shows economic statistics and other information on potential problems of non-graduates.
(3) A child’s age is between sixteen (16) and eighteen (18) when the child has reached his sixteenth birthday and has not passed his eighteenth birthday. Written permission for withdrawal shall not be re*741quired after the child’s eighteenth birthday. Every child actually resident in this state is subject to the laws relating to compulsory attendance, and neither he nor the person in charge of him shall be excused from the operation of those laws or the penalties under them on the ground that the child’s residence is seasonable or that his parent is a resident of another state.
(4) The commissioner of education shall make a recommendation to the 1992 regular session of the General Assembly on raising the compulsory school age to eighteen (18) years of age for students who have not earned a diploma.
KY ST § 159.020
Section 30. KRS 159.020 is amended to read as follows:
Any parent, guardian or other person having in custody or charge any child who has entered the primary school program kindergarten or any child between the ages of six (6) and sixteen (16) who removes the child from a school district during the school term shall enroll the child in a regular public day school in the district to which the child is moved removed, and the child shall attend school in the district to which he is moved removed for the full term provided by that district.
KY ST § 159.035
Section 217. KRS 159.035 is amended to read as follows:
Notwithstanding the provisions of any other statute, any student Anything-in the statutes of the Commonwealth to the contrary-notwithstanding, all pupils in a public school the-sc-hools of-the-state who is are enrolled in a properly organized 4— H club shall be considered present at school for all purposes when participating in regularly scheduled 4 — H club educational activities, provided, the student is accompanied by or under the supervision of a county extension agent or the designated 4 — H club leader for the 4 — H club educational activity participated in.
KY ST § 159.070
Section 218. KRS 159.070 is amended to read as follows:
Each school district shall constitute a separate attendance district unless two (2) or more contiguous school districts, with the approval of the State Board for Elementary and Secondary Education, unite to form one (1) attendance district. Controversies arising in attendance districts relating to attendance matters shall be submitted to the State Board for Elementary and Secondary Education for settlement, and In case an agreement suitable to all parties cannot be reached, the State Board for Elementary and Secondary Education may dissolve a united district. In case of dissolution, each school district involved may unite with other contiguous school districts in forming a united attendance district or may act as a separate attendance district. Within the appropriate school district attendance area, parents or legal guardians shall be permitted to enroll for attendance their children in the public school nearest their home.
KY ST § 159.080
Section 219. KRS 159.080 is amended to read as follows:
(1) Each board of education shall, upon the nomination and recommendation of the superintendent, appoint a director of pupil personnel and such assistants as are deemed necessary. Salaries of directors and assistants shall be fixed by the board of education.
*742(2) Directors of pupil personnel and assistants shall have the general qualifications of teachers and, in addition, shall hold a valid certificate issued in accordance with the rules and regulations of the State Board for Elementary and Secondary Education. Certificates valid on January 1, 1956, for attendance officer shall hereafter be valid for the positions of director of pupil personnel. Such certificates shall be re-issued or renewed in accordance with the terms of the state board regulations applying at the date of issue.
(3) Directors of pupil personnel and assistants shall be allowed their necessary and authorized expenses incurred in the performance of their duties. Each board shall bear the expense of its directors of pupil personnel and assistants incurred in its district.
(4) The office of the superintendent of schools shall be the office of the director of pupil personnel and suitable space shall be provided therein or adjacent thereto for him.
KY ST §159.140
Section 220. KRS 159.140 is amended to read as follows:
The director of pupil personnel shall:
(1) Devote his entire time to the duties of his office;
(2) Enforce the compulsory attendance and census laws in the attendance district which he serves;
(3) Acquaint the school with the home conditions of the child, and the home with the work and advantages of the school;
(4) Ascertain the causes of irregular attendance and truancy, and seek the elimination of these causes;
(5) Secure the enrollment in school of all children who should be enrolled and keep all enrolled children in reasonably regular attendance;
(6) Visit the homes of children who are absent from school or who are reported to be in need of books, clothing or parental care;
(7) Ascertain and Report to the superintendent of schools in the district in which the child resides the number and cost of books and school supplies needed by any child whose parent, guardian or custodian does not have sufficient income to furnish the child with the necessary books and school supplies;
(8) Keep the records and make the reports that are required by law, by regulation of the State Board for Elementary and Secondary Education, and by the superintendent and board of education.
KY ST § 159.160
Section 221. KRS 159.160 is amended to read as follows:
The principal or teacher in charge of any public, private or parochial school shall report to the superintendent of schools of the district in which the school is situated the names, ages and places of residence of all pupils in attendance at his school together with any other facts that the superintendent may require to facilitate carrying out the laws relating to compulsory attendance and employment of children. The reports shall be made within the-first two (2) weeks of the beginning of school in each school year.
KY ST § 159.250
Section 222. KRS 159.250 is amended to read as follows:
The director .of pupil personnel of each school district, working under the direction *743of the superintendent of schools, shall institute and maintain a complete, accurate, permanent and continuous census of all enrolled children between the ages of five (5) and twenty-one (21) enrolled in the public schools in the district. A child’s age is between, five (5) and twenty-one (21) when the child has reached his fifth birthday and has not passed the twenty-first birthday. The school census shall specify the name, date of birth and sex of each child; the name, nationality and post-office address of each parent, guardian or custodian of the child; the school district in which the child resides; and the school in which the child is enrolled. The school shall be described by number and name. The census shall contain any other data required by the chief state school officer superintendent of public instruction. Each board of education shall furnish its director of pupil personnel with assistance it deems necessary for the institution and maintenance of the census.
KY ST § 159.270
Section 223. KRS 159.270 is amended to read as follows:
No director of pupil personnel or other person shall willfully wilfully or fraudulently report a larger number of children of school age in any district than the actual number, or otherwise make a false report of the census to the chief state school officer Superintendent of Public Instruc-

. See Oliver Wendell Holmes, The Theory of Legal Interpretation, 12 Harv. L.Rev. 417, 418 (1899)(the question is "not what this [legislature] meant, but what those words would mean in the mouth of a normal speaker of English....”).


. In Lamie, the United States Supreme Court quoted from Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6, 120 S.Ct. 1942, 147 L.Ed.2d 1 (2000), which in turn quoted Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438, 119 S.Ct. 755, 142 L.Ed.2d 881 (1999); United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 241, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989); and Caminetti v. United States, 242 U.S. 470, 485, 37 S.Ct. 192, 61 L.Ed. 442 (1917).


. Holmes, supra note 1, at 417-419 (emphasis added).


. The Eagles, Hotel California, in Hotel California (Elektra Entm't 1976) (written by Don Felder, Glenn Frey & Don Henley ©1976 Long Run Music, Fingers Music, WB Music Corp. (ASCAP) (Copyright in dispute)).


. Enroll Definition, Merriam-Webster.com, http://www.merriam-webster.com/dictionary/ enroll (last visited September 20, 20^(em-phasis added).


. Id. (emphasis added).


. So strange, indeed, is the school board’s interpretation of the statute that, according to Appellees, no parents in the Jefferson County system have yet availed themselves of the opportunity to register their child for school *734at the nearest school building. Obviously, the parents themselves do not construe the statute as providing what the school system claims it provides.


. If the legislature intended the meaning that the Majority suggests, it could have more precisely expressed its intent with this phrasing: "enroll ... at the public school nearest their home.”


. Reversed on other grounds on appeal in Walsh v. Louisiana High School Athletic Assn, 616 F.2d 152 (5th Cir.1980).


. Heringer v. Rolf, 287 S.W.2d 149, 150 (Ky.1956) ("Since there is no ambiguity in these statutes, reference may not be had to the former statutes for the purpose of construction.”); Lamie v. U.S. Trustee, 540 U.S. 526, 534, 124 S.Ct. 1023, 157 L.Ed.2d 1024 (2004)("The starting point in. discerning congressional intent is the existing statutory text ... and not the predecessor statutes.”).


. See attached Appendix to this dissenting opinion, which was tabulated by Justice Cunningham.


. This would be so regardless of the meaning of “enroll.” Surely the Majority does not contend that a school board could refuse parents the option of enrolling their children in the school nearest their home, even if enrolling in school actually meant no more than registering a student in the school system.


. In this vein, I would emphasize that there may well be administrative exceptions to KRS 159.070 bom of necessity. It should go without saying, for example, that new school construction may lag behind population growth in a given area. Based upon the holding in Hines, I have no hesitancy in recognizing overcrowding as one such necessity.